—Appeal by the defendant from a judgment of the Supreme Court, Kings County *292(Demarest, J.), rendered December 4, 2000, convicting him of grand larceny in the third degree (three counts), upon a jury verdict, and imposing sentence. Justice Krausman has been substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction. S. Miller, J.P., Krausman, Friedmann and Cozier, JJ., concur.